
	

114 HR 4310 IH: Vet Electronic Trails Act of 2015
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4310
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. Salmon (for himself, Mr. Miller of Florida, and Ms. Sinema) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to direct the Secretary of Homeland Security to check
			 an alien’s interactions on and posting of material to the Internet prior
			 to the issuance of a visa, and for other purposes.
	
	
 1.Short TitleThis Act may be cited as the Vet Electronic Trails Act of 2015.2.Interactions on and posting of material to the Internet checked prior to issuance of visaChapter 2 of title I of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended by adding after section 219 the following:
			
 220.Interactions on and posting of material to the Internet checked prior to issuance of visaPrior to the issuance of an immigrant or nonimmigrant visa to any alien, the Secretary of Homeland Security, in consultation with the Secretary of State, shall check the alien’s interactions on and posting of material to the Internet (including social media services) in order to ensure that the alien is not a threat to the security of the United States..
 3.GAO ReportOn the date that is 3 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report which includes—
 (1)a description of the implementation of the requirement under section 220 of the Immigration and Nationality Act, as added by this Act; and
 (2)an assessment of whether the implementation of such requirement has prevented the issuance of a visa to any alien who—
 (A)is not a threat to the national security of the United States; or (B)is a threat to the national security of the United States.
				
